DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-9, 11-14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Velammal et al. (US 2021/0182174 A1), hereinafter “Velammal”, and in view of Horowitz et al. (US 2017/0344618 A1), hereinafter “Horowitz”. 

As per claim 1, Velammal teaches a performance monitoring system comprising: at least one processor operatively connected to a memory, the at least one processor when executing configured to:
“identify patterns associated with non-optimal implementation in a distributed database deployment” at [0031]-[0036] and Figs. 4A-H;
(Velammal teaches receiving application source code to be deployed on a selected cloud platform. The cloud readiness assessment tool analyses the source code to identify the cloud anti-patterns, wherein the anti-pattern is a pattern of code that is not applicable or does not work in a cloud environment) 
“determine a recommendation associated with the pattern and non-optimal implementation” at [0031]-[0036] and Figs. 4A-C;
(Velammal teaches the cloud readiness assessment tool identifies the cloud anti-patterns and provides transformation path recommendations)
“display in a user interface the recommendation and selectable element configured to render resolution information responsive to selection in the user interface” at [0031]-[0038] and Figs. 4A-H.
(Velammal teaches displaying the transformation path recommendations, the user can accept the recommendation or chose to override it by selecting another) 
	Velammal teaches identifying patterns associated with non-optimal implementation of a distributed database application being deployed to a cloud, but does not explicitly teach “the distributed database deployment has dynamic schema and is configured to store data in documents organized into collections” as claimed. However, Horowitz teaches a method for monitoring and maintaining distributed database deployments and “identify patterns associated with non-optimal implementation in a distributed database deployment” at [0245]-[0252], wherein “the distributed database deployment has dynamic schema and is configured to store data in documents organized into collections” at [0107]-[0110]. Thus, it would have been obvious to one of ordinary skill in the art to combine Horowitz with Velammal’s teaching in order to improve the distributed database deployment having dynamic schema by identifying non-optimal implementation and providing recommendation to improve database deployment.
 
As per claim 2, Velammal and Horowitz teaches the system of claim 1, wherein “the at least one processor is configured to determine a user context for performance analysis based on, at least in part, selections in the user interface” at [0031]-[0036], [0053] and Fig. 4A.

As per claim 3, Velammal teaches the system of claim 2, wherein the at least one processor is configured to limit target data reviewed when executing operations to identify patterns associated with non-optimal implementation based on the determined user context” at [0031]-[0036] and Fig. 4A.

As per claim 4, Velammal teaches the system of claim 3, wherein “the user context includes a data explorer context and the target data reviewed is limited to a single collection identified in the user interface” at [0031]-[0036] and Fig. 4A.

As per claim 7, Velammal teaches the system of claim 1, wherein the at least one processor is configured to generate an execution plan to take a database from a first state associated with a non-optimal implementation to a second state resolving the non-optimal implementation” at [0031]-[0036], [0042]-[0056] and Fig. 4A-H.

As per claim 8, Velammal teaches the system of claim 1, wherein “the distributed database deployment includes a dynamic schema data architecture, data units that comprise documents, and collections that comprise logical grouping of the documents” at [0056]-[0062].

As per claim 9, Velammal teaches the system of claim 8, wherein “a document comprise a file and data interchange format that uses human-readable text to store and transmit data object including attribute-value pairs, reference, and arrays” at [0056]-[0062].
Claims 11-14, 17-19 recite similar limitations as in claims 1-4, 7-9 and are therefore rejected by the same reasons.



Claims 5-6, 10, 15-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Velammal and Horowitz as applied to claims 1-4, 7-9, 11-14, 17-19 above, and further in view of Dupont (US 2020/0279003 A1), hereinafter “Dupont”. 

As per claim 5, Velammal teaches the system of claim 1 discussed above. Velammal does not teach “wherein the at least one processor is configured to generate data shape information from data stored in a distributed database” as claimed. However, Dupont teaches a method for statistic-based pattern searching of compressed data and encrypted data including the step of “generating data shape information from data stored in a distributed database” based on hash values of at [0004]-[0007]. Thus, it would have been obvious to one of ordinary skill in the art to combine Dupont with Velammal’s teaching in order to protect the sensitive data by hashing/encrypting the data before performing searching based pattern matching on the data, as suggested by Velammal at [0004]-[0007].

As per claim 6, Velammal and Dupont teach the system of claim 5 discussed above. Dupont also teaches: wherein “the data shape information maintains secrecy of the underlying data, and is configured for pattern based analysis to determine non-optimal implementation” at [0004]-[0007].

As per claim 10, Velammal teaches the system of claim 8 discussed above. Velammal does not teach “wherein the at least one processor is configured to generate collection shapes based on a hash values of respective collections, and associate performance information to the collection shapes” as claimed. However, Dupont teaches a method for statistic-based pattern searching of compressed data and encrypted data including the step of “generate collection shapes based on a hash values of respective collections, and associate performance information to the collection shapes” based on hash values of at [0004]-[0007]. Thus, it would have been obvious to one of ordinary skill in the art to combine Dupont with Velammal’s teaching in order to protect the sensitive data by hashing/encrypting the data before performing searching based pattern matching on the data, as suggested by Velammal at [0004]-[0007].

Claims 15-16, 20 recite similar limitations as in claims 5-6, 10 and are therefore rejected by the same reasons.



Response to Arguments
Applicant’s arguments filed 11/20/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.









Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
December 2, 2022